Erwin, J.
1. 2. This is an appeal from a judgment for personal injuries in favor of appellee against appellant. The-assignment of errors are (1) that the court erred in refusing a peremptory instruction for appellant, (2) the court erred in overruling appellant’s motion for a new trial. The failure to give an instruction tendered can not he assigned as error in this court, hut should he assigned as cause for a new trial. Neither the motion to direct a verdict, nor the motion for a new trial is set out in appellant’s brief as required hy Rule 22 of this court. Por failure to comply with this rule the judgment is affirmed.
Note. — Reported in 109 N. E. 39. See, also, under (1) 29 Cyc, 744; (2) 3 C. J. 1417; 2 Cyc. 1015, 1014.